Madsen, J.
(concurring in the dissent) — I concur in the result urged by the dissent because the care and treatment provided for sex predators at the Special Commitment Center (SCC) violates state law.
As a part of the sexually violent predator act, chapter 71.09 RCW, the Legislature expressly guaranteed persons committed under the chapter the right to adequate care and treatment and expressly preserved all legal and constitutional rights not lost by the fact of commitment itself.
(1) Any person subjected to restricted liberty as a sexually violent predator pursuant to this chapter shall not forfeit any legal right or suffer any legal disability as a consequence of any actions taken or orders made, other than as specifically provided in this chapter.
(2) Any person committed pursuant to this chapter has the right to adequate care and individualized treatment.
RCW 71.09.080. Thus, Mr. Campbell has a statutory right to care which meets constitutional requirements while he is detained as a sexually violent predator.
*362It is this court’s duty to follow the law. The majority does not disagree with the trial court’s findings that many of the conditions at the SCC are unconstitutional.4 These conditions are fully catalogued by the dissent. Dissent at 368-70. Such conditions cannot be the “adequate care” to which he is statutorily entitled. Yet the majority provides no remedy for Mr. Campbell despite the six years in which he has been detained under unconstitutional conditions in contravention of state law. The Department of Corrections cannot legally detain Mr. Campbell indefinitely while it attempts to correct the deficiencies. It is time to release him on the same conditions that are imposed on other sex offenders who have served out the punishments imposed by our criminal laws.

As noted by the majority, the federal court likewise found conditions at SCC unconstitutional in Turay v. Weston, No. C91-664WD (W.D. Wash. 1994).